DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This action is responsive to papers filed 08/08/2022.
No claims have been amended or newly canceled. Claim 49 has been newly added.
	Claims 2-9 and 19-49 are currently pending and have been examined on their merits.

Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 2, 4-6, 8, 20-22, 26-27, 38, 40, 42, 46-47 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tsao et al (US 2003/0003088-from IDS filed 11/19/2018) in view of Fisk (US 2003/0138948-newly cited), Rulifson et al (PNAS 2007-newly cited), Crosnier et al (Nature Reviews/ Genetics, 2006-from IDS filed 11/19/2018 and in parent) and Fuchs et al (US 2006/0172304).
Regarding claims 2, 4-6, 8, 20-22, 26-27, 38, 40, 46-47, Tsao teach that there is a need to determine how a human pancreatic stem cell line can be used to form three-dimensional organoids to use as a means to use in treatments in diabetic patients (page 2 para 14). Tsao suggest that such a cell line containing pancreatic epithelial stem cells is cultured on Matrigel (an extracellular matrix) and that they develop a ductal-like structure and express ductal cell markers (page 14 para 111). Tsao also teach the use of epidermal growth factor (EDF or EGF), bFGF and nicotinamide (page 6, para 52), specifically 5 ng/ml of epidermal growth factor (EDF or EGF) (page 10 para 75). Tsao et al teach that nicotinamide is a beneficial agent to add to the culture media of pancreatic cells (epithelial) because it promotes the differentiation of pancreatic cells (page 6 para 52, page 13 para 103 and page 14 para 111 and para 113). Tsao also include keratinocyte growth factor (KGF) and fibroblast growth factor (FGF) as well (page 7, para 57).
Tsao does not specifically teach including a BMP inhibitor in their culture medium in a mixture with EGF and a Wnt agonist. Tsao does not specifically teach including Noggin as a BMP inhibitor along with WNT3a and Notch in the culture medium.
Fisk teach that Noggin is an islet (pancreatic cell) differentiation factor (page 2 para 22 that is beneficially used with mitogens (such as EGF and bFGF) to differentiate stem cells to pancreatic cells (page 3 para 28). Fisk include a step for withdrawing Noggin and adding nicotinamide for later stages of differentiation to end-stage islet cells (pancreatic cells) (page 3 para 28).
Rulifson teach that Wnt signaling stimulates islet beta cell proliferation and that the addition of Wnt3a protein leads to increased beta cell proliferation in vitro (abstract, page 6250 column 2 Discussion to page 6251 column 1).
Crosnier et al teach methods of culturing an epithelial stem cell and address how feedback loops involving BMP and Wnt pathways define and localize the stem cell niche (page 349, column 1, 2nd paragraph). Crosnier teach that the Noggin protein (BMP inhibitor) along with Wnt assist in the proliferation of epithelial cells by protecting the cells from inhibition (page 352). Wnt makes epithelial cells competent for secretory fates (page 354) and Wnt and Notch are essential for the proliferation of epithelial cells, including the stem cells (page 355-356). Wnt proteins include WNT3 (page 352) and WNT3A (page 357, Box 4).
Fuchs teach methods of modulating an epithelial stem cell lineage and teach wherein BMP inhibitors, such as Noggin and a Wnt protein, such as Wnt3a, can be used to modulate epithelial stem cell lineage, specifically stimulate epithelial bud formation (abstract, pages 1-2, para 9, page 3 para 17).
Therefore one of ordinary skill in the art would have been motivated to select Noggin, WNT3A, and Notch as mitogens for the culture of epithelial stem cells in the method of Tsao because Fisk and Rulifson describe the use of Noggin and Wnt3a in the culture of pancreatic cells and Crosnier and Fuchs teach that Noggin, WNT proteins such as WNT3A and Notch assist in the culture of epithelial cells. One of ordinary skill in the art would have had a reasonable expectation of success because Tsao, Fisk, Rulifson, Crosnier and Fuchs are drawn to the culture of epithelial progenitor/stem cells.
The use of various combinations of growth factors in a first medium and a second medium is deemed to be obvious as a matter of routine optimization and experimentation in order to optimize the growth of the cells. Therefore it is deemed to be obvious to remove factors, such as Noggin, from subsequent culture media in order to preserve cell morphology, conserve resources and reduce cost and when further proliferation of epithelial cells is no longer required. One of ordinary skill in the art would have been motivated as well with a reasonable expectation of success by the suggestion of Fisk to remove Noggin at the end stages of differentiation.
Regarding claim 42, Tsao do not specifically describe wherein the stem cells are cultured for at least 2 weeks, but the length of culture time is deemed to be an optimizable parameter as the amount and size of the final product would be affected by the culture time. One of ordinary skill in the art would have been motivated to culture the epithelial stem cells of Tsao for at least 2 weeks in order to increase the number of organoids produced for future use.
Therefore the combined teachings of Tsao et al, Fisk et al, Rulifson et al, Crosnier et al and Fuchs et al render obvious Applicant’s invention as claimed.


Claims 3, 23-25, 36-37 and 49 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tsao et al (US 2003/0003088-from IDS filed 11/19/2018) in view of Fisk (US 2003/0138948-newly cited), Rulifson et al (PNAS 2007-newly cited), Crosnier et al (Nature Reviews/ Genetics, 2006-from IDS filed 11/19/2018 and in parent) and Fuchs et al (US 2006/0172304) as applied to claims 2, 4-6, 8, 20-22, 26-27, 38, 40, 42, 46-47 above, and further in in view of Yoon (US 2007/0059829).
Regarding claims 3, 23-25, 36-37 and 49, The combined teachings of Tsao et al, Fisk et al, Rulifson et al, Crosnier et al and Fuchs et al render obvious Applicant’s invention as described above, but do not specifically include any one of R-spondin 1- R-spondin 4 for stimulating the Wnt signaling pathway.
Yoon teach that R-spondins stimulate the Wnt signaling pathway, specifically R-spondin 2 and 3 (page 1 para 1, para 4, para 8-10). The Wnt signaling pathway is one of the key pathways in controlling cell proliferation, differentiation and morphogenesis and breakdown of the pathway results in various disease states (page 1 para 4).
One of ordinary skill in the art would have been motivated with a reasonable expectation of success to include R-spondins in the method of Tsao in addition to the Wnt 3A protein because Yoon teach that R-spondins stimulate the Wnt signaling pathway, specifically R-spondin 2 and 3 (page 1 para 1, para 4, para 8-10) and that the Wnt signaling pathway is one of the key pathways in controlling cell proliferation, differentiation and morphogenesis and breakdown of the pathway results in various disease states (page 1 para 4) and Rulifson teach the importance of the Wnt pathway in the culture of pancreatic cells. The combination of agents known for the same purpose is deemed to be prima facie obvious.
Regarding claim 37, The use of various combinations of growth factors in a first medium and a second medium is deemed to be obvious as a matter of routine optimization and experimentation in order to optimize the growth of the cells. Therefore it is deemed to be obvious to remove factors, such as Noggin, from subsequent culture media in order to preserve cell morphology, conserve resources and reduce cost and when further proliferation of epithelial cells is no longer required. One of ordinary skill in the art would have been motivated as well with a reasonable expectation of success by the suggestion of Fisk to remove Noggin at the end stages of differentiation.
Therefore the combined teachings of Tsao et al, Fisk et al, Rulifson et al, Crosnier et al, Fuchs et al and Yoon render obvious Applicant’s invention as claimed.


Claims 7, 9, 19, 29-31 and 39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tsao et al (US 2003/0003088-from IDS filed 11/19/2018) in view of Fisk (US 2003/0138948-newly cited), Rulifson et al (PNAS 2007-newly cited), Crosnier et al (Nature Reviews/ Genetics, 2006-from IDS filed 11/19/2018 and in parent) and Fuchs et al (US 2006/0172304) as applied to claims 2, 4-6, 8, 20-22, 26-27, 38, 40, 42, 46-47 above, and further in in view of Robins et al (US 2008/0113433-from IDS filed 11/19/2018).
Regarding claims 7, 9, 19, 29-31 and 39, The combined teachings of Tsao et al, Fisk et al, Rulifson et al, Crosnier et al and Fuchs et al render obvious Applicant’s invention as described above, but do not specifically teach the inclusion of a Rock (Rho-kinase) inhibitor.
Robins et al teach that a Rock inhibitor, such as Y-27632, can be added to a cell suspension as an inhibitor of apoptosis and that it provides the benefit of improved cell viability (page 19 para 166-167). Robins et al also teach that the cell medium can include supplements such as N2, B27, additional factors such as fibronectin, EGF, noggin, gremlin, Cerberus , Dan, Notch activator and WNT factor (pages 13-14, para 119).
Therefore one of ordinary skill in the art would have been motivated to add a Rock inhibitor to the method of Tsao et al because Robins et al teach that it is an inhibitor of apoptosis and provides the benefit of improved cell viability. One of ordinary skill in the art would have been motivated to add N2 and/or B27 to the culture conditions of Tsao because Robins indicate that these supplements are also beneficial and also used with EGF, Noggin and Wnt. One of ordinary skill in the art would have had a reasonable expectation of success because Robins et al is also directed to cell compositions containing adult stem cells from epithelial tissue (page 5 para 57).
Therefore the combined teachings of Tsao et al, Fisk et al, Rulifson et al, Crosnier et al, Fuchs et al and Robins et al render obvious Applicant’s invention as claimed.


Claim 28 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tsao et al (US 2003/0003088-from IDS filed 11/19/2018) in view of Fisk (US 2003/0138948-newly cited), Rulifson et al (PNAS 2007-newly cited), Crosnier et al (Nature Reviews/ Genetics, 2006-from IDS filed 11/19/2018 and in parent) and Fuchs et al (US 2006/0172304) and Yoon (US 2007/0059829) as applied to claims as applied to claims 2-6, 8, 20-22, 26-27, 36-38, 40, 42, 46-47 and 49 above, and further in in view of Robins et al (US 2008/0113433-from IDS filed 11/19/2018).
Regarding claim 28, The combined teachings of Tsao et al, Fisk et al, Rulifson et al, Crosnier et al, Fuchs et al and Yoon render obvious Applicant’s invention as described above, but do not specifically teach the inclusion of a Rock (Rho-kinase) inhibitor.
Robins et al teach that a Rock inhibitor, such as Y-27632, can be added to a cell suspension as an inhibitor of apoptosis and that it provides the benefit of improved cell viability (page 19 para 166-167). Robins et al also teach that the cell medium can include supplements such as N2, B27, additional factors such as fibronectin, EGF, noggin, gremlin, Cerberus , Dan, Notch activator and WNT factor (pages 13-14, para 119).
Therefore one of ordinary skill in the art would have been motivated to add a Rock inhibitor to the method of Tsao et al because Robins et al teach that it is an inhibitor of apoptosis and provides the benefit of improved cell viability. One of ordinary skill in the art would have had a reasonable expectation of success because Robins et al is also directed to cell compositions containing adult stem cells from epithelial tissue (page 5 para 57).
Therefore the combined teachings of Tsao et al, Fisk et al, Rulifson et al, Crosnier et al, Fuchs et al, Yoon and Robins et al render obvious Applicant’s invention as claimed.



Claims 32-35, 41, and 48 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tsao et al (US 2003/0003088-from IDS filed 11/19/2018) in view of Fisk (US 2003/0138948-newly cited), Rulifson et al (PNAS 2007-newly cited), Crosnier et al (Nature Reviews/ Genetics, 2006-from IDS filed 11/19/2018 and in parent) and Fuchs et al (US 2006/0172304) as applied to claims 2, 4-6, 8, 20-22, 26-27, 38, 40, 42, 46-47 above, and further in in view of Herlyn et al (US 2004/0175367-from IDS filed 11/19/2018).
Regarding claims 32-35, 41 and 48, The combined teachings of Tsao et al, Fisk et al, Rulifson et al, Crosnier et al and Fuchs et al render obvious Applicant’s invention as described above, but do not specifically teach wherein the epithelial stem cells are obtained from a pancreatic adenoma.
Herlyn et al teach that an alternative source of epithelial stem cells can be derived from an established epithelial cell line, such as an adenoma or carcinoma cell line (page 4 para 42).
Therefore one of ordinary skill in the art would have been motivated to use pancreatic epithelial stem cells from a pancreatic adenoma stem cell line in the method of Tsao because Herlyn et al that an alternative source of epithelial stem cells can be derived from an established epithelial cell line, such as an adenoma or carcinoma cell line (page 4 para 42).One of ordinary skill in the art would have had a reasonable expectation of success because Tsao suggest the use of cell lines in their methods and both Tsao and Herlyn are culturing epithelial stem cells.
Therefore the combined teachings of Tsao et al, Fisk et al, Rulifson et al, Crosnier et al, Fuchs et al and Herlyn et al render obvious Applicant’s invention as claimed.




Claims 43-45 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tsao et al (US 2003/0003088-from IDS filed 11/19/2018) in view of Fisk (US 2003/0138948-newly cited), Rulifson et al (PNAS 2007-newly cited), Crosnier et al (Nature Reviews/ Genetics, 2006-from IDS filed 11/19/2018 and in parent) and Fuchs et al (US 2006/0172304) as applied to claims 2, 4-6, 8, 20-22, 26-27, 38, 40, 42, 46-47 above, and further in in view of Lelkes et al (US 2008/0112890-from IDS filed 01/28/2019).
Regarding claims 43-45, The combined teachings of Tsao et al, Fisk et al, Rulifson et al, Crosnier et al and Fuchs et al render obvious Applicant’s invention as described above, but do not specifically teach the inclusion of FGF-10.
Lelkes et al teach that FGF-10 enhance epithelial budding and proliferation (page 3 para 23).
Therefore one of ordinary skill in the art would have been motivated to include FGF-10 in the culture method of Tsao because Lelkes et al teach that FGF-10 is a beneficial mitogen for culture of epithelial cells and enhance epithelial budding and proliferation. One of ordinary skill in the art would have had a reasonable expectation of success because both Lelkes et al and Tsao are drawn to the proliferation of epithelial progenitor/stem cells.
Therefore the combined teachings of Tsao et al, Fisk et al, Rulifson et al, Crosnier et al, Fuchs et al and Lelkes et al render obvious Applicant’s invention as claimed.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2-9 and 19-49 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9-12 of U.S. Patent No. 9,752,124 in view of Tsao (US 2003/0003088).
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent are drawn to an epithelial organoid that includes the adenoma epithelial stem cells and the same culture conditions. 
Tsao suggest that a cell line containing pancreatic epithelial stem cells in cultured on Matrigel (an extracellular matrix) they develop a ductal-like structure and express ductal cell markers (page 14 para 111). Tsao also teach the use of epidermal growth factor (EDF or EGF), bFGF and nicotinamide (page 6, para 52), specifically 5 ng/ml of epidermal growth factor (EDF or EGF) (page 10 para 75). Tsao et al teach that nicotinamide is a beneficial agent to add to the culture media of pancreatic cells (epithelial) because it promotes the differentiation of pancreatic cells (page 6 para 52, page 13 para 103 and page 14 para 111 and para 113). Tsao also include keratinocyte growth factor and fibroblast growth factor as well (page 7, para 57).
Therefore one of ordinary skill in the art would have been motivated with a reasonable expectation of success to use pancreatic epithelial stem cells in the method of the patent because Tsao suggest that these are suitable pancreatic stem cells for the production of a three-dimensional ductal cell type (organoid).
Therefore the claims of the patent render obvious the claims of the current application.


Response to Arguments
Applicant’s arguments with respect to claim(s) 2-9 and 19-49 have been considered but are moot because they do not apply to the new grounds of rejection above.



Conclusion
No claims are allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA J SCHUBERG whose telephone number is (571)272-3347.  The examiner can normally be reached on 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LAURA J. SCHUBERG
Primary Examiner
Art Unit 1631



/LAURA SCHUBERG/Primary Examiner, Art Unit 1631